MILLIKEN, Chief Justice.-
This is an appeal from a judgment which granted the appellee, Mary Belle Banks Centers, a divorce, $75 for hospital and medical expense, and $50 a month as maintenance and support for the appellee, her child and the child which was expected to be born shortly after the granting of the divorce. ' ' ■ ■ . •
The record before us, which is in narrative form, discloses the conflicting nature of the testimony as to the divorce itself, and reveals that the money income of the husband-appellant was not . substantial. After a consideration of the record, we conclude that there is sufficient evidence to support the judgment.
The judgment is affirmed.